Oo Oo ST DH mW BR WY HY

YN NY NY NY NY NY NY NY HB ew ee ese Ye Kw ee ee YL
orn nn FF WHF SD OMANI DHA Bw HY BS

 

 

Case 2:19-cv-00367-RSL Document 10 Filed 07/19/19 Page 1 of 4

The Honorable Robert 8S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
SEATTLE

RANDI GOMEZ CERVANTES,
Plaintiff, CASE NO, 2:19-cv-00367-RSL

Vv.

CYNTHIA MUNITA, Field Office Director for| JOINT MOTION TO STAY
United States Citizenship and Immigration PROCEEDINGS
Services, Seattle Office, et al.,

Defendants.

 

 

Plaintiff, Randi Gomez Cervantes, and Defendants, Cynthia Munita, et al. (collectively, “the
parties”), by and through their respective counsel, jointly move to vacate the current deadlines in this
case and request that the Court stay all proceedings for 90 days, until October 17, 2019, to allow
sufficient time for further administrative action to be taken on Plaintiff's application to adjust to
permanent resident status (“Form 1-485”), the denial of which is the subject of this litigation.

The parties wish to advise the Court that United States Citizenship and Immigration Services
(“USCIS”) reopened Plaintiff's Form I-485 and re-interviewed Plaintiff on July 16, 2019. USCIS

plans to interview another individual with knowledge relevant to the application, and that interview

JOINT MOTION TO STAY PROCEEDINGS - 1 U.S. Department of Justice
(2:19-cv-00367-RSL) Civil Division
Office of Immigration Litigation
P.O. Box 868,
Ben Franklin Station

Washington D.C., 20044
oO ONY KH NH BW NY

YP NY Y NY NY NY KY NY NY HS Be eB eB ese Ye Ee ew eo YL
oO ND MN FF WN KF DO ww DH BP WN SF OS

 

 

Case 2:19-cv-00367-RSL Document 10 Filed 07/19/19 Page 2 of 4

is scheduled to occur in mid-August. Because further consideration of Plaintiff's Form I-485 may

allow for resolution of this case without judicial intervention, the parties jointly move that these

proceedings be stayed pending the issuance of a new decision by USCIS. This motion is thus

supported by good cause and will not result in undue delay in the administration of this case.

If the Court grants this Order, the parties will jointly update the Court on or before October

17, 2019, as to the necessity of further proceedings.

WHEREFORE, the parties jointly move that this Court stay proceedings for 90 days, until
October 17, 2019, pending USCIS’s further administrative action on Plaintiffs Form 1-485.

DATED this 19th day of July, 2019.

JOINT MOTION TO STAY PROCEEDINGS - 2
(2:19-ev-00367-RSL)

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General
Civil Division

WILLIAM C. PEACHEY
Director, District Court Section
Office of Immigration Litigation

COLIN A. KISOR
Deputy Director, District Court Section
Office of Immigration Litigation

s/C. Frederick Sheffield

C. FREDERICK SHEFFIELD,
Florida Bar #59505

Senior Litigation Counsel

United States Department of Justice
Civil Division

Office of Immigration Litigation
District Court Section

P.O. Box 868, Ben Franklin Station
Washington D.C., 20044

Phone: (202) 532-4737

Fax: (202) 616-4975

U.S. Department of Justice

Civil Division

Office of Immigration Litigation
P.O. Box 868,

Ben Franklin Station
Washington D.C., 20044
Oo Oo ND OH FF WD NHN

NO bw WN WN NY NY WN WN NO RHR RR Oe me
So nN KBD OA FP WY NY KF COTO Hn DH wD BR WH WY KF CO

 

 

Case 2:19-cv-00367-RSL Document10 Filed 07/19/19 Page 3 of 4

Carlton.f.sheffield@usdoj.gov

Attorneys for Defendants

s/Victoria Dobrin
VICTORIA DOBRIN
Dobrin & Han

705 Second Ave, Ste 901
Seattle, WA 98104

(206) 448-3440
Vicky@dobrin-han.com

Attomey for Plaintiff

ORDER
IT IS SO ORDERED. In accordance with the joint motion of the parties, all deadlines in this

case are hereby vacated and the case is stayed for 90 days, until October 17, 2019. On or before
October 17, 2019, the parties shall provide the Court with a joint status report as to the need for
further proceedings.

es,

2 AE
DATED THIS 4—* day of , 2019.

HON. ROBERT S. LASNIK
UNITED STATES DISTRICT COURT JUDGE

 

JOINT MOTION TO STAY PROCEEDINGS - 3 US. Department of Justice
(2:19-cv-00367-RSL) Civil Division
Office of Immigration Litigation
P.O. Box 868,
Ben Franklin Station

Washington D.C., 20044
